Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments and Replacement Drawings filed 25 August 2021 have remedied the Specification and Drawing Objections.  Accordingly, these are withdrawn.
The claims require providing proppant and an emulsion of nanocomposite in water into a well, the nanocomposite comprising epoxy and an organically modified montmorillonite; and allowing the emulsion to destabilize and coat the proppant in the well.  
As in the Office Action mailed 20 August 2021, the closest Prior Art reference is to Kennedy (2017/0247598), which discloses treating a formation with “a curable resin and organophilically-modified clay” (abstract), specifically with “an epoxy resin” and “organophilically-modified montmorillonite clay” ([0112]), in a fluid with emulsifiers ([0099]) in water carrier fluid ([0051]) and proppant ([0103]).  However, this reference, and other Prior Art like it, fails to disclose or teach destabilizing the emulsion downhole to coat the proppant with the montmorillonite and epoxy.  Only one with the benefit of the current disclosure would design an emulsion with epoxy and organically modified montmorillonite to break like so and benefit from the formed coating on the proppant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674